                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 RICOH USA, INC.
                                                                  CIVIL ACTION
                        V.
                                                                  NO. 19-152
 RAYMOND BAILON et al.


                                              ORDER
                                     ¥-'-
               AND NOW, this      ../Q_ day of December, 2019, upon consideration of
Defendants ' Motion to Dismiss Plaintiffs Complaint (ECF No. 9), and all documents submitted

in support thereof and in opposition thereto, it is ORDERED as follows:

          1.   Defendants' Motion is GRANTED and Plaintiffs Complaint is DISMISSED

without prejudice.

          2.   Plaintiff may file a first amended complaint, if desired, on or before December

20, 2019. Failure to do so will result in dismissal of this action with prejudice without further

notice.



                                                      BY THE COURT:
